DETAILED ACTION
 				REASONS FOR ALLOWANCE
1.	Claims 1-8 and 10-16 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
2.	Independent claim 1 is allowable over the cited art for reasons discloses below:
The references cited are: Deppier et al. (Pub. No. US 20170032210), and Sata (Pub. No. US 20130030034302).
The prior arts in the records alone or in combination fail to teach, 
a determination unit configured to determine second locations [which is different from the first location] of a plurality of connected components in the image, wherein a connected component is a group  of connected pixels having the same color in a binarized image; a comparison unit configured to compare the first location and the second locations, to identify one or more connected components closest corresponding to the recognized character, and an association unit configured to map said one or more closest connected components to the recognized character thereby associating the recognized character with one or more connected components, and to modify said estimated first location of the recognized character based on the second locations of the associated one or more connected components.
	Independent claims 15 and 16 are allowed for the same reasons as claim 1.
	Dependent claims 2-14 are allowed for being dependent on claim 1. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				
	   				










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/Primary Examiner, Art Unit 2666